                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 11-20021-CM-02
JEROME M. BROWN,                                  )                        15-2410-CM
                                                  )
                       Defendant.                 )
                                                  )

                                    MEMORANDUM AND ORDER

       Petitioner Jerome M. Brown filed a Motion to Vacate Sentence under 28 U.S.C. § 2255,

arguing that the underlying crime on which his conviction was based—Hobbs Act robbery—is no

longer considered a crime of violence under Johnson v. United States, 135 S. Ct. 2551 (2015). (Doc.

123.) But on January 15, 2019, the Supreme Court decided Stokeling v. United States, 139 S. Ct. 544,

554–55 (2019). Stokeling resolved the issue against petitioner.

       Petitioner concedes that Stokeling means he is not entitled to relief. (Doc. 156, at 1.) He

further concedes that dismissal of his § 2255 motion is warranted. (Id. at 2.) The court therefore

dismisses petitioner’s § 2555 motion because Stokeling precludes his argument that Hobbs Act robbery

is no longer considered a crime of violence. Also, the court declines to issue a certificate of

appealability because no reasonable jurist would find the court’s assessment of petitioner’s

constitutional claims debatable or wrong. See Tennard v. Dretke, 542 U.S. 274, 282 (2004).

       IT IS THEREFORE ORDERED BY THE COURT that petitioner’s Motion to Vacate

Sentence (Doc. 123) is dismissed.




                                                      -1-
IT IS FURTHER ORDERED that no certificate of appealability shall issue.

Dated this 5th day of March, 2019, at Kansas City, Kansas.


                                            s/ Carlos Murguia
                                            CARLOS MURGUIA
                                            United States District Judge




                                         -2-
